On the Merits.
Nicholas A.
Baumgarden died in New Orleans on the 23d of April, *677intestate, leaving four children and heirs, three of Whom were majors and one minor.
On the 18th of January, 1883, a judgment was rendered on the petition of the major heirs, recognizing them, together with the minor, as the sole heirs of their deceased father, and putting the said major heirs, to the extent of their interest, in possession of his estate.
From this judgment the executors of Mrs. Therese Baumgarden, wife of said decedent, who died subsequently to her husband, and the tutor of the minor heir, have appealed.
They make the following complaint of said judgment:
1. That it was rendered exgarte and without citation to them.
2. That one of the heirs being a minor, the heirs of age could not take possession until there was an administration and partition.
3. That there are debts due by said succession, and the minor cannot be made liable in this manner for her virile share.
4. That an administration is necessary; that the said succession cannot exist in part and bo terminated in part at the same time.
5. That the succession of Mrs. Therese Baumgarden is a creditor of the succession of her husband, and the minor opposes the heirs of age going into possession until the said debt has been paid.
6. That the administration of one succession involves both.
We do not deem it necessary to go over and discuss seriatim these several grounds on which the appeal is based, but will consider them in globo.
There is no creditor or heir of age before us demanding an administration of the succession of N. A. Baumgarden, nor is such demand made on the part of the tutor of the minor heir; and in the absence of such demand, as a general rule, the heirs of age are entitled to be put in possession.
Nor can we recognize the right of these appellants to oppose such claim on the part of the heirs of age, for the reason that the property, of which they seek to be put in possession, belongs in part and indivision-to the succession of their deceased mother, represented by the executors of her last will, the appellants herein; the said property being community property, having been acquired during the marriage the deceased spouses.
The executors of the wife cannot claim rights over this joint property, as to its possession and administration, superior to the heirs and legal representatives of the husband.
When N. A. Baumgarden, the husband, died, the title to one-half of the community property became vested in his heirs, and the other half in his wife who survived him, subject to the payment of the commu*678nity debts. Tudgwell vs. Tugwell, 32 An. 848; Succession of Clark, 33 An. 584.
The testamentary executors of Mrs. Baumgarden cannot demand more than could Mrs. Baumgarden herself, were she living. They cannot claim exclusive possession, administration and control of the property, by right of representing her, and refuse all right thereto on the part of the husband’s heirs.
There is no evidence before us of the existence of any community debts. We have to decide the case on the face of the papers. The heirs aver that there are no debts. The executors allege that there are debts, but we gather from the pleadings and argument that the only indebtedness (if any) is what is owing by the succession of the husband to that of the wife. Such a debt' would not of itself necessitate 'an administration of either succession, inasmuch as the four children of the deceased are the heirs to both successions, and all matters pertaining thereto, both as to debts and legacies, could be adjusted in a final partition.
If the effect of our decree should establish a joint possession of the undivided property in the heirs of the husband and the executors of the wife, the confusion that might result therefrom could be speedily ended by a partition, to the making of which we can discover no legal obstacle.
We do not perceive that the right of these heirs to be put in possession of their father’s estate, in proportion to their interest therein, is affected by the fact that there is a minor heir, whose tutor makes opposition thereto. Such a step on the part of the heirs of age, whether the minor or his tutor joins with them in that possession or not, cannot affect the liability of the minor for the debts of the succession, if such debts exist, as suggested, since a minor can only accept a succession with the benefit of inventory, and can in no event incur a liability beyond his interest or share in the succession.
The case falls largely within the principles determined in Soye vs. Price, 30 An. 93.
We do not understand that there is any claim made on the part of the tutor of the minor heir for the appointment of an administrator to the succession of N. A. Baumgarden.
For these reasons, we cannot conclude that the appellants are in any manner aggrieved by the judgment appealed from, and said judgment is, therefore, affirmed with costs.
Behearing refused.